Title: To Thomas Jefferson from Alexander White, 6 April 1801
From: White, Alexander
To: Jefferson, Thomas



Sir,
Washington 6th April 1801.

Agreeably to a Resolution of the Board of Commissioners of the 30th. Ulto, I went to Annapolis on Thursday last. The Governor was in Virginia and not expected to return soon. Mr. Shoaff, one of the Council was likewise absent, but expected on friday Evening. I waited on the other Members of the Council, and procured a meeting on Saturday when all the Members in the City attended, but Mr. Shoaff had not arrived. I presented to them the Commissioners’ letter (of which a Copy is enclosed) and conversed fully on the Subject of my Mission, in presence of the Agent and Auditor of the State, who had been notified to attend. It appeared that the State had found it necessary to borrow thirty thousand Dollars to answer the current expenses of the last Year, and that without the Interest of the Money lent to the City, their funds were inadequate to the Expenses of the present Year, even though they should not pay any part of the Money borrowed—Under these Circumstances the Council were against granting any Indulgence with respect to the payment of that Interest
I also presented a note (of which a Copy is enclosed). The Council wished not to act on the subject of that Note till Mr Shoaff should be present, as some legal Difficulties were suggested. I did not think it necessary to attend their Deliberations, having said all that appeared proper for me to say—the result I expect to receive by post tomorrow. 
I am, with sentiments of the highest respect, Sir, Yr mo: Obt Servt.

Alex White

